Citation Nr: 1211712	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-21 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1952 to October 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO denied a TDIU.  In February 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2007.

In December 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In December 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in a January 2012 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

In February 2012, the Veteran submitted additional evidence directly to the Board.  The Veteran's representative provided a waiver of initial RO consideration of the evidence in March 2012.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been granted service connection for chronic renal insufficiency with hypertension (rated as 60 percent disabling); total right knee replacement (rated as 30 percent disabling); status post total left knee replacement (rated as 30 percent disabling); low back syndrome with degenerative joint disease and left side radiculopathy (rated as 20 percent disabling); diabetes mellitus type II with erectile dysfunction (rated as 20 percent disabling); bilateral high frequency hearing loss (noncompensably disabling); and gout (noncompensably disabling).  

3.  While the Veteran's service-connected disabilities meet the percentage requirements for award of a schedular TDIU, the weight of the medical opinion and other evidence indicates that these disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

This appeal involves a claim for a TDIU, which is a claim for increase.  In rating cases, a claimant must be provided with information pertaining to the assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in his possession pertinent to the claim, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2006 letter.  Hence, the November 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of July 2010, May 2011, and July 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for chronic renal insufficiency with hypertension, rated as 60 percent disabling; total right knee replacement, rated as 30 percent disabling; status post total left knee replacement, rated as 30 percent disabling; low back syndrome with degenerative joint disease and left side radiculopathy, rated as 20 percent disabling; diabetes mellitus type II with erectile dysfunction, rated as 20 percent disabling; bilateral high frequency hearing loss, rated as 0 percent disabling; and gout, rated as 0 percent disabling.  The Veteran has a combined disability rating of 90 percent.  Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the Board finds that a TDIU is not warranted.

Initially, the Board recognizes that the Veteran, who is 77 years old, has not been employed at any time pertinent to this appeal.  However, as indicated above, unemployed does not mean unemployable.

On his October 2006 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he last worked in 1993 as a laboratory technician.  The Veteran denied leaving his last job due to his disability(ies), and he noted that he had not tried to obtain employment since he became too disabled to work.  He indicated that he had completed 2 years of college education.

VA treatment and private treatment records reflect evaluation of and treatment for the Veteran's service connected disabilities; however, none of these records discuss the Veteran's employability.

The Veteran was afforded a VA general medical examination in July 2010.  At that time, the Veteran indicated that he worked as a pharmaceutical laboratory technician and that he retired in 1993.  He told the examiner that his position was "done away with."  In regards to his diabetes mellitus, the Veteran stated what he was unable to work in the heat.  He also reported some eye problems which he believed were associated with his diabetes.  The Veteran noted physical limitations due to his knee and back disabilities.  He stated that he could only walk for about half an hour and that his back constantly aches.  The examiner noted that there were no function limitations associated with the Veteran's chronic renal insufficiency.  In regards to the Veteran's employability, the examiner opined that the Veteran would unlikely be able to obtain and maintain any physical employment due to his knee and back disabilities.  The Veteran would also have difficulty performing physical jobs due to his report of low blood sugars associated with his diabetes.  The examiner also stated that it was "less likely" that the Veteran would be able to work in a sedentary position given his chronic back and knee pain.  Finally, the examiner concluded that there was insufficient information to determine the impact of the Veteran's diabetic retinopathy on his employability.

In an August 2010 addendum opinion, the July 2010 VA examiner opined that it was unlikely that the Veteran could obtain and maintain physical employment due to pain associated with his knee and back disabilities, as well as his reported low blood sugars.  She further stated that the Veteran's knee and back disabilities would not preclude sedentary employment.  Finally, she concluded that the Veteran's subjectively reported low blood sugars and visual changes would not preclude sedentary employment. 

The Veteran underwent a VA eye examination in May 2011.  The impression was mild non proliferative diabetic retinopathy, dry eye syndrome, and pseudophakia.  The examiner stated that the Veteran's dry eye syndrome and pseudophakia were not related to service-connected diabetes.  In regards to each of the Veteran's eye disabilities, the examiner concluded that it was more likely than not that the disability does not preclude the Veteran from obtaining or retaining substantially gainful employment.  

The Veteran underwent a VA general medical examination in July 2011.  The Veteran reported that he retired in 1993 and that his retirement was not health related.  The Veteran reported that his hearing loss did not limit his employability.  The examiner concluded that the combination of the Veteran's back, bilateral knee, and diabetes disabilities prevent him from performing the acts required of physical employment.  In this regard, the examiner noted that the Veteran is unable to stand or walk for long periods of time, or to perform regular bending and lifting activities.  The examiner also concluded that the Veteran did not have any service connected disability(ies) that would prevent sedentary employment.  

The Board notes that the record appears to contain conflicting medical opinions on the question of whether the Veteran's service-connected disabilities render him unemployable.  On one hand, the July 2010 VA examiner originally stated that the Veteran was not capable of physical employment and it was it was "less likely" that the Veteran would be able to work in a sedentary position.  On the other hand, in an August 2010 addendum opinion, the July 2010 VA examiner opined that the Veteran was capable of sedentary employment.  Additionally, the July 2011 VA examiner concluded that the Veteran's service-connected disabilities did not preclude sedentary employment.
  
It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

First, addressing the July 2010 and August 2010 opinions of the July 2010 VA examiner, the Board notes that these opinions appear to be contradictory.  In July 2010, the examiner states that the Veteran is "less likely" able to perform sedentary employment due to his knee and back disabilities.  In August 2010, the same examiner stated that the Veteran's disabilities do not preclude sedentary employment.  However, the examiner does not provide any rationale for her change in opinion.  Moreover, in regards to the July 2010 opinion, the examiner does not provide any explanation as to why the Veteran's physical disabilities related to his knees and back would prevent him from working in a sedentary job.  Thus, the Board is affording these opinions little probative weight.  

By contrast, the Board finds highly probative the opinion of the July 2011 VA examiner.  That examiner opined that the Veteran's service-connected disabilities do not preclude him from sedentary employment.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Significantly, the examiner provided a rationale for the opinion; stating that the Veteran's physical disabilities would limit his sitting time to one hour; however, he would be able to perform a sedentary job as long as he had intermittent breaks.  The examiner also addressed the functional effects of each service-connected disability, noting that the Veteran's diabetes would not preclude sedentary employment, his gout is inactive (no functional limitation), his chronic renal insufficiency with hypertension does not impact daily function, and his nephropathy would not affect his ability to maintain employment (per the May 2011 VA eye examiner).  Thus, the most persuasive, medical opinion on the question of employability is against the claim.  

Accordingly, the Board concludes that the weight of the medical opinion and other objective evidence indicates that the Veteran's service-connected disabilities do not render him unemployable.

In addition to the medical evidence, in adjudicating the claim for TDIU, the Board has considered the assertions of the Veteran and his representative; however, no such assertion provides a basis for allowance of the claim.  

To whatever extent the assertions by the Veteran's representative are being offered in an attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions, alone, such attempts must fail.  As the Veteran's representative is not shown to possess expertise in medical or vocational matters (see Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997)), he is not competent to render a probative opinion on such a matter.  Moreover, the weight of the medical evidence does not support these assertions.  Hence, the lay assertions in this regard have no probative value.

The Board recognizes that the Veteran served as a medical assistant during service and worked for a pharmaceutical company following service.  A statement may constitute competent medical evidence where the individual has specialized knowledge regarding the area of medicine or participated in treatment.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  Here, the Veteran has worked as a medical assistant and pharmacy lab technician; however, there is no indication that the Veteran has any specialized knowledge in the area of vocational matters.  Hence, he is not competent to provide an actual medical opinion to support the claim on the basis of his assertions, alone.

Moreover, even if, solely based on his training, the Board was to accept the Veteran's statements as competent medical evidence on the matter of employability, these statements would be accorded little, if any, probative value, absent any stated evidentiary, medical, or scientific rationale.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.  See also Hayes, 5 Vet. App. at 69-70 ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence") (citing Wood, 1 Vet. App. at 192-93).  Moreover, such evidence would be outweighed by the medical opinion of the July 2011 VA examiner, which stated that the Veteran's service-connected disabilities would not preclude sedentary employment.

As such, the Board must conclude that the criteria for assignment of a TDIU are not met.  While the record reflects that the Veteran is not employed as he is retired, the competent, probative evidence simply does not support a finding that the Veteran is unemployable due to his service-connected disabilities.

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


